Citation Nr: 9924964	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder 
(PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to service connection for exposed nerves of 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971

This matter comes before the Board of Veterans' Appeals 
(Board) from April and May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which increased the rating for 
the veteran's PTSD from 10 to 30 percent.  The veteran 
appeals for a higher rating.

At the veteran's hearing before the undersigned he testified 
to his belief that new and material evidence had been 
submitted to reopen his claims of entitlement to service 
connection for hearing loss and tinnitus.  Those issues are 
thus referred to the RO for appropriate action.

The issue of service connection for a left ear condition, to 
include exposed nerves, is addressed in the remand part of 
this decision.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms. 






CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
disabling for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his PTSD is more severely disabling 
than reflected by his 30 percent evaluation.  He testified 
before the undersigned in April 1999 that he suffered 
intrusive thought of Vietnam, that he avoided crowds and 
social events, and that he did not have a true relationship 
with his wife.  He also testified that his lack of 
socializing at work has hampered his potential for promotion.

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his PTSD is well grounded within the 
meaning of 38 U.S.C.A. 5107(a), in that it is at least 
plausible that his psychiatric disorder has increased in 
severity.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. 5107(a).

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
accordance with 38 C.F.R. 4.1 and 4.2 (1997), and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for PTSD was established by rating 
decision dated April 1998.  A 10 percent evaluation was 
assigned.  This rating was subsequently increased to 30 
percent by rating decision dated May 1998.  This 30 percent 
rating remains in effect and is under appeal now.

The veteran underwent a PTSD examination in January 1998.  At 
that time, the examiner found that the veteran's evaluation 
suggested the likely presence of a mild clinical PTSD related 
to his Vietnam combat exposure and complicated by a difficult 
childhood and a long history of alcohol dependence.  The 
veteran was casually dressed at his evaluation and displayed 
no gross motor disturbance.  He spoke in an articulate and 
spontaneous manner and maintained good eye contact.  He was 
generally cooperative with the testing and interview.  He was 
well oriented times three and displayed no gross memory 
disturbances but did complain of occasional short-term memory 
deficits.  Concentration appeared adequate in the session and 
mood was reported as always very depressed.  Affect was noted 
to be flexible, euthymic and appropriate to thought without 
tearfulness or agitation noted.  Delusions were not elicited 
and perceptual disturbances were denied.  Form of thought was 
logical and goal directed.  Intellectual ability appeared to 
be in the average range.  Suicidal ideation was reported as 
of long duration though without intent or plan.  Frequent 
homicidal ideation regarding VA and the government was also 
reported, though intent and plan were denied.  Insight and 
judgment appeared grossly intact.  The veteran was assigned a 
GAF of 61 denoting some mild symptoms but generally 
functioning pretty well.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)(which VA has 
adopted at 38 C.F.R. § 4.125(1998)).

The veteran underwent an evaluation at the PTSD clinic in 
March 1998.  He gave a history of daily intrusive memories of 
Vietnam and psychological distress and physiological 
reactivity upon exposure to reminders of Vietnam.  He made 
frequent attempts at avoiding thoughts, feelings and 
conversations about Vietnam.  He also endorsed having a 
diminished interest in activities, detachment from others, 
and a restricted range of affect.  He also described 
hyperarousal symptoms of difficulty sleeping, irritability, 
marked difficulty concentrating and hypervigilance.  

The examiner felt that the symptoms were productive of 
considerable occupational impairment.  The veteran had worked 
at more than 15 jobs since his discharge and his longest 
period of employment was six years at his current job.  The 
examiner also felt that the veteran's symptoms caused 
considerable social impairment.  The veteran had been married 
for 26 years but things had not been going well for years.  
He did have a few friends, but he did not talk with his 
friends about personal matters.  Further, he spent most of 
his time alone and was not socially active.  He was assigned 
a GAF score of 55 denoting moderate symptoms.  Id.

The veteran's PTSD has been rated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  That 
code provides that a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.
While the veteran clearly has difficulties associated with 
his PTSD, his symptomatology falls most appropriately within 
the 30 percent evaluation.  He has reported a depressed mood 
and mild memory loss and has had many jobs since service, but 
it is apparent that he has been employed for the majority of 
the time and has worked at his current job for 6 years.  It 
is the Board's judgment that the relevant medical evidence 
shows no more than an occasional decrease in work efficiency 
and intermittent periods of inability to perform task and 
that the veteran generally functions satisfactorily.  The 
evidence does not establish the criteria set forth in the 50 
percent evaluation.  The veteran's speech was logical and 
goal directed, he had no gross memory disturbance, and he did 
not report panic attacks more than once a week.  His judgment 
was largely intact and intellectual functioning appeared to 
be in the average range.  He did report disturbances in mood, 
but there is no indication of circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or any significant 
difficulty in establishing and maintaining effective work and 
social relationships.  In short, the 30 percent evaluation 
accurately describes the severity of the veteran's current 
symptoms and the criteria for a 50 percent rating have not 
been met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to an increased rating for PTSD is denied.


                                                           
REMAND

The veteran asserts that he injured his left ear in service 
and that he has been diagnosed with exposed nerves in his 
left ear.  He contends that this injury continues to cause 
dizziness and that he feels like he is going to pass out at 
times. 
A review of the veteran's service medical records shows that 
he was evaluated while on active duty for complaints of 
dizziness and right ear tinnitus in June of what appears to 
be 1969 after being exposed to rocket fire noise.  However 
the eardrum was intact and his hearing was gradually 
improving.  An audiological examination in November 1969 was 
normal and the veteran was cleared for Class III flight.  He 
reported ear trouble and hearing loss on his separation 
examination in February 1971, but the clinical evaluation of 
his ears and an audiological examination at that time were 
normal. 

Upon a VA examination in November 1972, the veteran 
complained of constant ringing in both ears and pain in the 
ears when they got wet.  He also reported having hearing 
problems.  No diagnosis was recorded.

Private medical records dated in November 1973 show that the 
veteran gave a history of sustaining a head injury in Vietnam 
with episodes of dizziness ever since.  No diagnosis was 
recorded. 

At a VA hospitalization in March 1979, the veteran complained 
of episodes of diplopia and disequilibrium that was 
interfering with his job.  He was diagnosed with 
disequilibrium syndrome probably secondary to left peripheral 
vestibular disease.

The veteran has submitted records from June 1997 from Kaiser 
Permanente.  He reported feeling dizzy and he felt like 
blacking out while driving.  However, the veteran was not 
diagnosed with a left ear problem at that time.

In reviewing the service and post-service medical evidence 
summarized above, the Board finds some indication of a 
continuing problem with dizziness or disequilibrium since 
service, including a diagnosis of disequilibrium syndrome 
probably secondary to left peripheral vestibular disease 
while hospitalized in  March 1979, and outpatient clinic 
records that show complaints of dizziness and blackouts as 
recently as 1997.  There is also evidence of inservice ear 
complaints, and both acoustic trauma and a head injury while 
on active duty.  It is the Board's judgment that this 
evidence raises a claim of service connection for 
disequilibrium syndrome or left peripheral vestibular 
disease, which is intertwined with the issue of service 
connection for exposed nerves of the left ear.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  That is, this raised 
issue, which is not in appellate status and has not been 
adjudicated by the RO, is inextricably intertwined with the 
service connection claim on appeal because there is a very 
real potential that the conclusion reached in the raised 
claim would have a meaningful impact upon the service 
connection claim currently in appellate status.  Hoyer v. 
Derwinski, 1 Vet. App. 180 (1991); Harris, supra.  
Accordingly, the RO must adjudicate the raised, intertwined 
claim of service connection for disequilibrium syndrome or 
left peripheral vestibular disease prior to entry of a final 
appellate decision on the claim for service connection 
exposed nerves of the left ear.

It is also the Board's judgment that the veteran's claim is 
well grounded, within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts that are pertinent to the claim.  Id.  The Board finds 
that additional development is warranted.  Specifically, a VA 
examination that includes an opinion on the questions of the 
appropriate current diagnosis and etiology of the veteran's 
medical causation of the veteran's disequilibrium syndrome 
and any current underlying ear disease is warranted. 38 
C.F.R. § 4.2 (1998); Green v. Derwinski, 1 Vet. App. 121 
(1991). 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The veteran should be scheduled for a 
VA ear, nose, and throat examination, for 
the purposes of determining the etiology 
and extent of any disequilibrium syndrome 
or current underlying left ear disease 
that may be present, to include left 
peripheral vestibular disease.  The 
examiner should opine whether it is at 
least as likely as not that any such 
disease, if present, is causally related 
to any of the veteran's inservice 
symptoms or to any incident of active 
duty, to include acoustic trauma or a 
head injury.  All indicated additional 
examinations, to include a neurological 
evaluation, must be accomplished, as well 
as any additional diagnostic tests deemed 
appropriate by the examining physicians.  
The examiner(s) must review the entire 
claims file, to include a copy of this 
REMAND, in conjunction with the 
examination(s).

2.  Following the above, the RO should 
review the examination report(s), and 
assure all requested information has been 
provided.  If not, the examination 
report(s) should be returned as 
inadequate for rating purposes pursuant 
to 38 C.F.R. § 4.2 (1998).

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the intertwined issue of 
entitlement to service connection for 
disequilibrium syndrome and any current 
underlying left ear disease, to include 
left peripheral vestibular disease and 
exposed nerves.

4.  In the event that the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and be given an opportunity to 
respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information and to accord the 
veteran due process of the law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.



The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  No action is required of the veteran until he is 
notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

